Citation Nr: 9911794	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-39 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pansinusitis.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left varicocele.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel




INTRODUCTION

The veteran had active service from March 1991 to March 1995.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

In May 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   

Pursuant to the Board's May 1998 Remand, the veteran 
underwent a VA pulmonary examination.  Shortly thereafter, 
the RO increased the rating for his service-connected 
asthmatic bronchitis from 30 percent to 60 percent.  In 
January 1999, the veteran withdrew his appeal with respect to 
the issue of an increased evaluation for his asthmatic 
bronchitis.  That issue, therefore, is no longer in appellate 
status.  


FINDINGS OF FACT

1.  Pansinusitis is productive of no more than moderate 
disability.  

2.  Pansinusitis does not result in frequently incapacitating 
recurrences or severe and frequent headaches and does not 
result in three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

3.  Residuals of a left varicocele results in subjective 
complaints of pain, without significant functional 
impairment, and does not result in a voiding or renal 
dysfunction.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pansinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6510 (prior to and after October 7, 1996).

2.  The criteria for a compensable evaluation for residuals 
of a left varicocele have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115b, Diagnostic 
Code 7529 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pansinusitis

Pansinusitis currently is evaluated as 10 percent disabling 
under diagnostic code 6510.  In the course of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the nose and throat, including 
sinusitis and rhinitis, effective October 7, 1996.  See 61 
Fed. Reg. 46720 (1996).  The veteran is entitled to 
application of the more favorable criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, sinusitis warranted 
a 10 percent evaluation if it was moderate, with discharge or 
crusting or scabbing and infrequent headaches.  Sinusitis 
warranted a 30 percent evaluation if severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (prior to October 7, 
1996). 

Under the criteria currently in effect (since October 7, 
1996), sinusitis warrants a 10 percent evaluation if it 
results in one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Sinusitis warrants 
a 30 percent evaluation if it is characterized by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6510.  

A VA medical examination in August 1995 examination revealed 
no yellowish discharge, although the veteran provided a 
history of greenish drainage.  X-ray examination at that time 
revealed marked clouding of both maxillary sinuses and an 
impression of chronic pansinusitis.  

X-ray examination in December 1995 revealed almost complete 
fluid opacification of both maxillary antra and complete 
opacification of the ethmoid air cells bilaterally.  Nasal 
passages were largely occluded and the sphenoid sinuses had 
extensive mucosal thickening, although not completely 
opacified.  Moreover, in January 1996, the veteran's sinuses 
were reportedly "choked up."

During a hearing in March 1996, the veteran indicated that he 
underwent surgery in February 1996.  Consistent with the 
veteran's testimony a June 1997 hospitalization report makes 
reference to a past surgical history that included status 
post nasal polypectomy, bilateral anterior and posterior 
ethmoidectomies, and left maxillary enterostomy.  The veteran 
also testified that after his surgery he was able to "smell 
for . . . the first time in a year," but that shortly 
thereafter he started to develop greenish and yellow drainage 
and stuffiness.  He also indicated that at the time of the 
hearing he was again "choked up."

The discharge summary pertaining to the veteran's VA 
hospitalization in June 1997 notes that he was hospitalized 
primarily for an exacerbation of asthma.  Physical 
examination was negative for any pertinent abnormal findings 
but it was noted that the veteran received treatment for 
chronic sinusitis.  At the time of discharge it was reported 
that he was clinically stable.

The veteran was hospitalized at a VA medical center in 
November 1998 for another exacerbation of asthma.  Physical 
examination revealed some left nasal congestion but was 
otherwise negative for any abnormal pertinent findings.    

The veteran's testimony and the medical evidence associated 
with the claims file suggest a disability that is moderate, 
thus warranting a 10 percent evaluation.  X-ray evidence 
dated during the latter part of 1995 shows findings 
consistent with chronic sinusitis and there is medical 
evidence of some treatment in recent years, although the 
veteran's primary problem has been asthma.  However, there is 
no indication in the treatment records or in the veteran's 
statements, that he suffers from frequently incapacitating 
recurrences or severe and frequent headaches.  Similarly, 
there is no indication that the veteran experiences three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The Board observes, for instance, that a June 1997 
hospitalization report, which reflects a principle diagnosis 
of exacerbation of asthma, does not document complaints of 
headaches or incapacitating episodes of sinusitis and 
reflects that the nose was normal at the time of examination.  
The only pertinent abnormal finding reported during the 
November 1998 hospitalization was some left nasal congestion. 
There are no outpatient clinic records on file reflecting 
frequent incapacitating recurrences or severe and frequent 
headaches, three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In light of the 
absence of evidence of incapacitating episodes, an evaluation 
in excess of 10 percent is not warranted, both under the 
current criteria and those in effect prior to October 1996. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for pansinusitis 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


II.  Residuals of a Left Varicocele 

Residuals of a left varicocele is evaluated as noncompensable 
under diagnostic code 7529 relating to benign neoplasms of 
the genitourinary system.  Such neoplasms are rated as either 
a voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7529.  

A voiding dysfunction warrants a 20 percent evaluation if it 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  A renal dysfunction 
warrants a noncompensable evaluation if it is characterized 
by albumin and casts with a history of acute nephritis or 
non-compensable hypertension.  It warrants a 30 percent 
evaluation if it results in constant albumin, recurring 
albumin with hyaline and granular casts or red blood cells, 
transient slight edema, or hypertension which is at least 10 
percent disabling.  38 C.F.R. § 4.115a.

There is no indication that the veteran's left varicocele 
results in any renal dysfunction.  During a hearing in March 
1996, the veteran complained of occasional pain in the 
affected area.  

During a genitourinary examination in June 1998, the veteran 
also presented a history of intermittent pain in the left 
testicle which became severe after serious exercises.  The 
veteran also complained that he had some problem with 
micturition, dribbled after voiding, had some degree of 
frequency and experienced a weak stream.  The diagnoses were 
(1) urinary overflow related to hypertensive medication and 
(2) left varicocele.  

Although the examination documented some complaints 
associated with voiding, the veteran's symptoms do not 
require wearing absorbent materials.  In addition, the 
veteran's urinary overflow was not attributed to a 
varicocele, but rather to another disability, the rating of 
which is not on appeal. 

Although the veteran has articulated complaints of 
intermittent pain associated his disability, the rating code 
does not provide a basis for compensating the veteran for 
purely subjective complaints of pain, particularly where, as 
here, the evidence does not suggest that the veteran's 
complaints of pain result in any significant functional 
impairment.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).  Because the veteran's varicocele does 
not result in either a renal or a voiding dysfunction, a 
compensable evaluation is not warranted.  


ORDER

A claim for an increased evaluation for pansinusitis, 
currently evaluated as 10 percent disabling, is denied.

A claim for a compensable evaluation for residuals of a left 
varicocele is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

